CONSENT ORDER
SHANAHAN, District Judge.
On the Stipulation and Motion For Consent Order of the parties dated July 17th, 1995, and filed herein,
IT IS ORDERED that the Journal Entry entered by the Bankruptcy Judge on January 27, 1994, granting the Debtors Motion to Assume the Agreement With The Abbott Bank, this being the order herein appealed from, be and the same hereby is vacated and set aside.
IT IS FURTHER ORDERED that this appeal be and the same hereby is dismissed with prejudice, each party to pay its own costs.